      Case 1:18-cv-02609 Document 1 Filed 11/13/18 Page 1 of 9



                  UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA
450 Fifth Street NW,
Washington, DC 20530;


                  Plaintiff,
                                     Case No. 1:18-cv-2609
      v.

SINCLAIR BROADCAST GROUP, INC.
10706 Beaver Dam Road
Hunt Valley, Maryland 21030;

RAYCOM MEDIA, INC.
201 Monroe Street
Montgomery, AL 36104;

TRIBUNE MEDIA COMPANY
435 North Michigan Avenue
Chicago, IL 60611;

MEREDITH CORPORATION
1716 Locust Street
Des Moines, IA 50309;

GRIFFIN COMMUNICATIONS, LLC
7401 N. Kelley Avenue
Oklahoma City, OK 73111; and

DREAMCATCHER BROADCASTING,
LLC
2016 Broadway
Santa Monica, CA 90404,


                  Defendants.
              Case 1:18-cv-02609 Document 1 Filed 11/13/18 Page 2 of 9



                                           COMPLAINT

       The United States of America, acting under the direction of the Acting Attorney General

of the United States, brings this civil antitrust action to obtain equitable relief against Defendants

Sinclair Broadcast Group, Inc. (“Sinclair”), Raycom Media, Inc. (“Raycom”), Tribune Media

Company (“Tribune”), Meredith Corporation (“Meredith”), Griffin Communications, LLC

(“Griffin”), and Dreamcatcher Broadcasting, LLC (“Dreamcatcher”), alleging as follows:

                              I.       NATURE OF THE ACTION

       1.       This action challenges under Section 1 of the Sherman Act Defendants’

agreements to unlawfully exchange competitively sensitive information among broadcast

television stations.

       2.       Sinclair, Raycom, Tribune, Meredith, Griffin, and Dreamcatcher (“Defendants”)

and certain other television broadcast station groups (“Other Broadcasters”) compete in various

configurations in a number of designated marketing areas (“DMAs”) in the market for broadcast

television spot advertising. Certain national sales representation firms (“Sales Rep Firms”)

represent broadcast station groups, including the Defendants, in their sales of spot advertising to

advertisers. Defendants’, Other Broadcasters’, and Sales Rep Firms’ concerted behavior in

exchanging competitively sensitive information has enabled the Defendants and Other

Broadcasters to reduce competition in the sale of broadcast television spot advertising where

they purport to compete head to head.

       3.       Defendants’ agreements are restraints of trade that are unlawful under Section 1

of the Sherman Act, 15 U.S.C. § 1. The Court should therefore enjoin Defendants from



                                                  2

                                    
             Case 1:18-cv-02609 Document 1 Filed 11/13/18 Page 3 of 9



exchanging competitively sensitive information with and among competing broadcast television

stations.

                             II.       JURISDICTION AND VENUE

       4.      Each Defendant sells spot advertising to advertisers throughout the United States,

or owns and operates broadcast television stations in multiple states or in DMAs that cross state

lines. Sales Rep Firms represent broadcast stations throughout the United States, including each

of the Defendants, in the sale of spot advertising to advertisers throughout the United States.

Such activities, including the exchanges of competitively sensitive information featured in this

Complaint, are in the flow of and substantially affect interstate commerce. The Court has subject

matter jurisdiction under Section 4 of the Sherman Act, 15 U.S.C. § 4, and under 28 U.S.C.

§§ 1331 and 1337, to prevent and restrain the Defendants from violating Section 1 of the

Sherman Act, 15 U.S.C. § 1.

       5.      Defendants have consented to venue and personal jurisdiction in this District.

Venue is proper in this judicial district under Section 12 of the Clayton Act, 15 U.S.C. § 22, and

28 U.S.C. § 1391.

                                       III.   DEFENDANTS

       6.      Defendant Sinclair is a Maryland corporation with its principal place of business

in Hunt Valley, Maryland. Sinclair owns or operates 130 television stations in 87 DMAs and

had over $2.7 billion in revenues in 2017.

       7.      Defendant Raycom is a Delaware corporation with its principal place of business

in Montgomery, Alabama. Raycom owns or operates 55 television stations in 43 DMAs and had

over $670 million in revenues in 2017.


                                                 3

                                    
             Case 1:18-cv-02609 Document 1 Filed 11/13/18 Page 4 of 9



       8.      Defendant Tribune is a Delaware corporation with its principal place of business

in Chicago, Illinois. Tribune owns or operates 41 television stations in 31 DMAs and had over

$1.8 billion in revenues in 2017.

       9.      Defendant Meredith is an Iowa corporation with its principal place of business in

Des Moines, Iowa. Meredith owns or operates 17 television stations in 12 DMAs and had over

$1.7 billion in revenues in 2017.

       10.     Defendant Griffin is an Oklahoma corporation with its principal place of business

in Oklahoma City, Oklahoma. Griffin owns or operates four television stations in two DMAs

and had over $60 million in revenues in 2017.

       11.     Defendant Dreamcatcher is a Delaware corporation with its principal place of

business in Santa Monica, California. Dreamcatcher owns or operates three television stations in

two DMAs and had over $50 million in revenues in 2017.

                             IV.        INDUSTRY BACKGROUND

       12.     Broadcast television is important to both viewers and advertisers. For viewers,

broadcast stations, including local affiliates of ABC, CBS, FOX, and NBC (collectively, the “Big

4” stations), offer not only highly rated entertainment and sports programming, but also local

reporting of the news and events in their own communities and regions. The wide popularity of

broadcast station programming—and the concomitant opportunity to reach a large local

audience—also make broadcast television critical to advertisers, including local businesses that

seek to reach potential customers in their own communities.




                                                4

                                     
             Case 1:18-cv-02609 Document 1 Filed 11/13/18 Page 5 of 9



       13.     Broadcast stations sell advertising “spots” during breaks in their programming.

An advertiser purchases spots from a broadcast station to communicate its message to viewers

within the DMA in which the broadcast television station is located.

       14.     Broadcast stations typically divide their sale of spot advertising into two

categories: local sales and national sales. Local sales are sales a broadcast station makes

through its own local sales staff, typically to advertisers located within the DMA. National sales

are sales a broadcast station makes through either a Sales Rep Firm or through a centrally located

broadcast group staff, typically to regional or national advertisers.

       15.     Sales Rep Firms represent broadcast stations in negotiations with advertisers’ or

advertisers’ agents regarding the sale of broadcast stations’ spot advertising. There are two

primary Sales Rep Firms in the United States. Often a Sales Rep Firm represents two or more

competing stations in the same DMA. In those cases, the Sales Rep Firms purportedly erect

firewalls to prevent coordination and information sharing between sales teams representing

competing stations.

                          V.      THE UNLAWFUL AGREEMENTS

       16.     Defendants and Other Broadcasters have agreed in many DMAs across the United

States to reciprocally exchange revenue pacing information. Certain Defendants also engaged in

the exchange of other forms of competitively sensitive sales information in certain DMAs.

Pacing compares a broadcast station’s revenues booked for a certain time period to the revenues

booked for the same point in time in the previous year. Pacing indicates how each station is

performing versus the rest of the market and provides insight into each station’s remaining spot

advertising inventory for the period.


                                                  5

                                   
             Case 1:18-cv-02609 Document 1 Filed 11/13/18 Page 6 of 9



       17.     Defendants’ exchange of competitively sensitive information has taken at least

two forms.

       18.     First, Defendants and Other Broadcasters regularly exchanged pacing information

through the Sales Rep Firms. At least once per quarter, but frequently more often, the Sales Rep

Firms representing the Big 4 stations in a DMA exchanged real-time pacing information

regarding each station’s revenues, and reported the information to the Defendants and the other

Big 4 station owners in the DMA. Typically, the exchanges included data on individual stations’

booked sales for current and future months as well as a comparison to past periods. To the

extent a Sales Rep Firm represents more than one Big 4 station in a DMA through sales teams

separated by a supposed firewall, the exchange of pacing and other competitively sensitive

information occurred between the sales teams and through those firewalls. Once given to the

Defendants and Other Broadcasters in the DMA, the competitors’ pacing information was then

disseminated to the stations’ sales managers and other individuals with authority over pricing

and sales for the broadcast stations. These exchanges occurred with Defendants’ knowledge and

frequently at Defendants’ instruction, and occurred in DMAs across the United States.

       19.     Second, in some DMAs, Defendants and Other Broadcasters exchanged

competitively sensitive information, including real-time pacing information for booked sales for

current and future months, directly between broadcast station employees. These exchanges

predominantly concerned local sales, but sometimes pertained to all sales or national sales.

       20.     These exchanges of pacing information allowed stations to better understand, in

real time, the availability of inventory on competitors’ stations, which is often a key factor

affecting negotiations with buyers over spot advertising prices. The exchanges also helped


                                                  6

                                   
                Case 1:18-cv-02609 Document 1 Filed 11/13/18 Page 7 of 9



stations to anticipate whether competitors were likely to raise, maintain, or lower spot

advertising prices. Understanding competitors’ pacing can help stations gauge competitors’ and

advertisers’ negotiation strategies, inform their own pricing strategies, and help them resist more

effectively advertisers’ attempts to obtain lower prices by playing stations off of one another.

Defendants’ information exchanges therefore distorted the normal price-setting mechanism in the

spot advertising market and harmed the competitive process.

       21.       Defendants’ and Other Broadcasters’ regular information exchanges, directly and

through the Sales Rep Firms, reflect concerted action between horizontal competitors in the

broadcast television spot advertising market.

                                 VI.     VIOLATION ALLEGED

                           (Violation of Section 1 of the Sherman Act)

       22.       The United States repeats and realleges paragraphs 1 through 21 as if fully set

forth herein.

       23.       Defendants violated Section 1 of the Sherman Act, 15 U.S.C. § 1, by agreeing to

exchange competitively sensitive information, either directly or through Sales Rep Firms.

Defendants’ exchange of pacing information resulted in anticompetitive effects in the broadcast

television spot advertising markets in many DMAs throughout the United States.

       24.       The scheme consists of exchanges between Defendants and Other Broadcasters,

either directly or through the Sales Rep Firms, in many DMAs, of their stations’ revenue pacing

information or, for certain Defendants in certain DMAs, other competitively sensitive

information concerning spot advertising sales.

       25.       These unlawful information sharing agreements between Defendants, Other

Broadcasters, and Sales Rep Firms have had, and likely will continue to have, anticompetitive
                                                  7

                                    
              Case 1:18-cv-02609 Document 1 Filed 11/13/18 Page 8 of 9



effects in spot advertising markets by disrupting the normal mechanisms for negotiating and

setting prices and harming the competitive process.

       26.     Defendants’ agreements to exchange competitively sensitive information are

unreasonable restraints of interstate trade and commerce. This offense is likely to continue and

recur unless the requested relief is granted.

                                   VII.   REQUESTED RELIEF

       27.     The United States requests that the Court:

                        a.     adjudge that the information sharing agreements unreasonably

                restrain trade and are unlawful under Section 1 of the Sherman Act, 15 U.S.C. §

                1;

                        b.     permanently enjoin and restrain Defendants from sharing pacing or

                other competitively sensitive information or agreeing to share such information

                with any other broadcast station or broadcast station group, directly or indirectly,

                and requiring Defendants to take such internal measures as are necessary to

                ensure compliance with that injunction;

                        c.     award the United States the costs of this action; and

                        d.     award such other relief to the United States as the Court may deem

                just and proper.




                                                 8

                                    
               Case 1:18-cv-02609 Document 1 Filed 11/13/18 Page 9 of 9




Dated: November 13, 2018

Respectfully submitted,

FOR PLAINTIFF UNII FED ST TES OF AMERICA,


                                                        —
MAKAN DELRAHIM (D.C. Bar #457795)            LEE F. EZ4ER (D.C. Bar #482435)
Assistant Attorney General for Antitrust     RICHARD A. HELLINGS, JR.
                                             GREGG MALAWER (D.C. Bar #481685)
       t,/
WILLIAM J. RINNER
                     ?                       BENNETT J. MATELSON (D.C. Bar
                                             #454551)
Ac)i.Tig Chief of Staff and enior Counsel    MONSURA A. SIRAJEE

                                             United States Department of Justice
PATRICIA A. BRINK                            Antitrust Division
Director of Civil Enforcement                Media, Entertainment & Professional
                                             Services Section
    •e--‘__--,( - ......,,,-/V____
              ,Z__                           450 Fifth Street, N.W., Suite 4000
OWEN M. KENDLER                              Washington, DC 20530
Chief, Media, Entertainment & Professional   Telephone: (202) 514-0230
Services S ction                             Facsimile. (202) 514-7308


YV 7TE TARLOV (D.C. Bar #442452)
Assistant Chief, Media, Entertainment &
Professional Services Section
